           IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

    VINCENT A. PIAZZA, III

                                                                       Chapter:      7

                                                                       Case No.:     5-18-bk-02300 RNO
    PATRICIA ELLIOTT                                                   Adversary No.: 5-18-ap-00101 RNO

                                                   Plaintiff(s) Document No.:        4
        vs.
    VINCENT A. PIAZZA, III                                             Nature of
                                                                       Proceeding:   Motion to Dismiss Adversary
                                               Defendant(s)                          Proceeding



                                                           OPINION1

        The Plaintiff seeks a finding of non-dischargeability for her claim against the

Debtor/Defendant (incorrectly identified as “Plaintiff” in the Complaint case caption) for charges

he incurred on her credit card as an authorized user. Upon Motion, I will dismiss the Complaint,

with leave to amend.

I.      Jurisdiction

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2)(I).

II.     Facts and Procedural History

        Vincent A. Piazza, III (“Piazza”) filed a voluntary petition under Chapter 7 of the

Bankruptcy Code on May 31, 2018. The required schedules and statements were filed with the

bankruptcy petition.



1
        Drafted with the assistance of Timothy R. Powell, Law Clerk.

                                                                   1

Case 5:18-ap-00101-RNO                    Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                 Desc
                                          Main Document    Page 1 of 10
           On September 4, 2018, Patricia Elliott (“Elliott”) commenced this Adversary Proceeding

seeking non-dischargeability of her claim against Piazza. The case was commenced by a

Complaint (“Complaint”). ECF No. 1.

           The Complaint contains a total of thirty-four numbered paragraphs. While the Complaint

only contains one count, it makes reference to two different subsections of the Bankruptcy Code

each of which can provide for non-dischargeability of a claim. Namely, 11 U.S.C. § 523(a)(2)(A)

and 11 U.S.C. § 523(a)(2)(B).2

           Piazza filed a Motion to Dismiss the Complaint on October 5, 2018 (“Motion”). The

Motion has been briefed and a hearing was held on January 31, 2019.

III.       Discussion

           A.         Standard to Decide a Motion to Dismiss

           Generally, a motion must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) made applicable to adversary proceedings

by Fed. R. Bankr. P. 7008.

           The Federal Rules of Civil Procedure establish a system of notice, rather than fact

pleading. Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1985 (2007); In re Bernard L. Madoff Inv.

Securities LLC, 458 B.R. 87, 113 (Bankr. S.D.N.Y. 2011) (a complaint should provide each

defendant with fair notice of what the plaintiff’s claim is and the facts upon which it rests).

           However, pleading some special matters requires more particularity. There is a

heightened pleading standard for averments of fraud, which is part of the gravamen of this

Complaint. Rule 8(a)’s simplified pleading standard applies to all civil actions with limited

exceptions. Rule 9(b), for example, provides for greater particularity in all averments of fraud or

mistake. Swierkiewicz v. Sorema N.A., 122 S. Ct. 992, 998 (2002). Where fraud is alleged, the



2
          Unless otherwise noted, all future statutory references are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., as amended by the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 37 (“Bankruptcy Code”).

                                                                       2

Case 5:18-ap-00101-RNO                        Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                                               Desc
                                              Main Document    Page 2 of 10
complainant should accompany a pleading with the first paragraph of any newspaper story – that

is, the who, what, when, where, and how of the events at issue. In re Rockefeller Center

Properties, Inc. Securities Litigation, 311 F.3d 198, 217 (3d Cir. 2002) (internal citations

omitted). The heightened pleading standard for fraud allegations furthers important purposes: (1)

due notice to defendants, (2) increased protections from possibly defamatory statements, and, (3)

decreasing the number of frivolous suits. In re Adalian, 481 B.R. 290, 294 (Bankr. M.D. Pa.

2012); In re Glunk, 343 B.R. 754, 757 (Bankr. E.D. Pa. 2006) (complaints for non-

dischargeability for fraud under § 523(a)(2)(A) are governed by the heightened pleading

requirements of Fed. R. Bankr. P. 7009 and Fed. R. Civ. P. 9(b)). Part of my review of the

Complaint will consider the heightened pleading requirement for allegations of fraud.

       To withstand the Motion, the Complaint must contain enough factual content to allow me

to draw the reasonable inference that any claim Elliott holds against Piazza is non-dischargeable.

This plausibility standard requires more than the sheer possibility that a defendant acted

unlawfully. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

       When considering a motion to dismiss, I view the complaint’s factual allegations and its

pled legal conclusions differently. The Third Circuit has explained:

               The District Court must accept all of the complaint’s well-pleaded
               facts as true, but may disregard any legal conclusions. Second, a
               District Court must then determine whether the facts alleged in the
               complaint are sufficient to show that the plaintiff has a “plausible
               claim for relief.” In other words, a complaint must do more than
               allege the plaintiff’s entitlement to relief. A complaint has to
               “show” such an entitlement with its facts.

Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (internal citations omitted); In

re Brown, 591 B.R. 587, 591 (Bankr. M.D. Pa. 2018); see also In re EP Liquidation, LLC, 583

B.R. 304, 314 (Bankr. D. Del. 2018).

       When considering a motion to dismiss, a court considers the complaint as well as

attached exhibits and matters of public record. Fed. R. Bankr. P. 7010 (incorporating Fed. R.

                                                 3

Case 5:18-ap-00101-RNO          Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                 Desc
                                Main Document    Page 3 of 10
Civ. P. 10(c)); Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993); Taylor v. Henderson, 2015 WL 452405, at *1 (D. Del. Jan. 30, 2015).

         Federal Rule of Evidence 201 allows a court to take judicial notice of facts that are not

subject to reasonable dispute. A bankruptcy court may take judicial notice of the docket entries

in a case and the contents of the bankruptcy schedules to determine the timing and status of case

events, and other facts which are not reasonably in dispute. In re Harmony Holdings, LLC, 393

B.R. 409, 413 (Bankr. D.S.C. 2008); In re Paolino, 1991 WL 284107, at *12, n.19 (Bankr. E.D.

Pa. Jan. 11, 1991).

         I take judicial notice of the dockets in Piazza’s underlying Chapter 7 case and in this

Adversary Proceeding. I will also take notice of the contents of the bankruptcy schedules and

statements, which are not in dispute.

         B.     Dischargeability Generally Favored

         One of the underlying purposes of the Bankruptcy Code is to allow a debtor a fresh start.

Thus, exceptions to discharge are strictly construed against creditors and liberally construed in

favor of debtors. Ins. Co. of N. Am. v. Cohn (In re Cohn), 54 F.3d 1108, 1113 (3d Cir. 1995); In

re Gotwald, 488 B.R. 854, 865 (Bankr. E.D. Pa. 2013); Customers Bk. v. Osadchuk, 2018 WL

4562403, at *2 (D.N.J. Sept. 24, 2018); In re Adalian, 474 B.R. 150, 160 (Bankr. M.D. Pa.

2012).

         C.     What Are the Required Elements to Prove a Non-Dischargeable Claim?

         Generally, in a non-dischargeability action, the bankruptcy court addresses two separate

questions. First, has Elliott pled an enforceable obligation under state law? If she has, is the debt

non-dischargeable under either § 523(a)(2)(A) or § 523(a)(2)(B) of the Bankruptcy Code? Black

v. Gigliotti, 514 B.R. 439, 444 (E.D. Pa. 2014); In re August, 448 B.R. 331, 346 (Bankr. E.D. Pa.

2011).




                                                  4

Case 5:18-ap-00101-RNO           Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                   Desc
                                 Main Document    Page 4 of 10
       As to the first question, a bankruptcy court looks to state law to determine whether there

is an enforceable claim against a debtor. Grogan v. Garner, 498 U.S. 279, 282-84, 111 S. Ct.

654, 657-58 (1991); In re Hazelton, 304 B.R. 145, 150 (Bankr. M.D. Pa. 2003).

       Concerning the second question, the issue of the alleged non-dischargeability of a

creditor’s valid claim is a matter of federal law governed by the provisions of the Bankruptcy

Code. Grogan, 498 U.S. at 284; In re Pulvermacher, 567 B.R. 881, 886 (Bankr. W.D. Wis.

2017); In re Guest, 193 B.R. 745, 747 (Bankr. E.D. Pa. 1996).

       D.      Has an Enforceable Claim Been Pled Under State Law?

       The Complaint is not a model of clarity. In part, the Complaint alleges that Elliott and

Piazza entered into an “agreement” whereunder Piazza and his wife, Brittney, would have use of

one of Elliott’s credit cards. The Complaint does not allege whether the purported agreement was

written or oral. No written agreement is attached as an exhibit to the Complaint. In Pennsylvania,

in order to be enforceable, certain agreements must be in writing. For example, an agreement

which evidences an interest in land. 33 P.S. § 1; Bozzi v. Greater Del. Valley Sav. & Loan Ass’n,

389 A.2d 122, 124 (Pa. Super. 1978). Also, a promise to answer for the debt of another must be

in writing. 33 P.S. § 3; Biller v. Ziegler, 593 A.2d 436, 440-41 (Pa. Super. 1991).

       Exhibit F1 to the Complaint appears to be a February 13, 2014, email from Piazza to

Elliott which refers to a “verbal agreement” allowing Piazza access to Elliott’s Alaska Airlines

credit card. At this stage, I will assume that any agreement between Elliott and Piazza was oral.

Pennsylvania courts have held that the proof establishing an oral contract must not only be

credible but be of such weight and directness as to make out facts beyond a doubt. Brown v. City

of Philadelphia, 2008 WL 9405070, at *3 (Pa. Cmlth. Feb. 21, 2008).

       At the motion to dismiss stage, I view the facts pled in the light most favorable to Elliott,

the non-moving party. The Complaint does allege that, as noted above, Elliott allowed Piazza to

make charges on one of her credit cards as an authorized user. The Complaint, in part, provides,

                                                 5

Case 5:18-ap-00101-RNO         Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                  Desc
                               Main Document    Page 5 of 10
“Defendants [sic] agreed to pay Plaintiff or Plaintiff’s bank for the purchases made on the credit

cards; . . .” Compl. ¶ 7.c., p. 3, ECF No. 1.

       The Complaint also includes, “Defendant has not upheld his obligation to pay off the

debts he incurred on Plaintiff’s credit cards [sic].” Compl. ¶ 29, p. 8, ECF No. 1. The Complaint

fails to allege any agreed terms for Piazza to repay charges which he incurred on Elliott’s credit

card. Were such payments to be made within a certain term? Or, were the credit card charges to

be repaid upon demand?

       In Pennsylvania, a breach of contract claim generally requires the showing of three

elements: (1) the existence of a contract, including its essential terms; (2) a breach of a duty

imposed by the contract; and, (3) resultant damage. Stark v. White, 2013 WL 11266157, at *5

(Pa. Super. Apr. 4, 2013) (internal citations omitted).

       I am concerned that Elliott has failed to explicitly plead whether the agreement was oral

or written. Further, to the extent the loan agreement is alleged, it would be reasonable to

conclude that the required manner of repayment would be an essential term.

       The Complaint also includes the following:

               Plaintiff has obtained judgment against the Defendant in the
               United States District Court for the State of Alaska, First Judicial
               District at Ketchikan filed to No. 1KE-14-146 CI.

Compl. ¶ 30, p. 8, ECF No. 1 (“Judgment”). The Complaint further alleges that a true and correct

copy of the Judgment is attached as Exhibit H to the Complaint. First, I take judicial notice that

the District Court for the State of Alaska, First Judicial District at Ketchikan is the Alaska state

trial court and not a United States District Court. Further, Exhibit H to the Complaint is titled

“Final Judgment.” However, the copy of the order is undated and does not bear the signature of

the District Court Judge whose name appears on the Judgment.

       Piazza’s brief refers to a default judgment being entered in Alaska. Piazza argues that he

no longer lived in Alaska when the “judgment” was entered. I take judicial notice per Federal

                                                  6

Case 5:18-ap-00101-RNO          Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                    Desc
                                Main Document    Page 6 of 10
Rule of Evidence 201 that Piazza’s address in his Chapter 7 petition is in Clarks Summit,

Pennsylvania. Based upon this exhibit, I cannot make a finding that Elliott holds a final judgment

against Piazza.

         I conclude that Elliott has not pled an enforceable claim against Piazza under state law.

The Court recognizes that it could end its analysis at this stage. However, since I intend to grant

Elliott leave to amend and there are significant issues concerning the non-dischargeability of any

claim held by Elliott against Piazza, I will briefly address some of those questions in the next two

sections of this Opinion.

         E.       Is Any Breach of Contract Claim Non-Dischargeable
                  Pursuant to § 523(a)(2)(A)?

         To prevail in a § 523(a)(2)(A) action, a creditor must prove each of the following: (1) the

debtor made a false representation; (2) the debtor knew the representation was false when it was

made; (3) the debtor intended to deprive the creditor or to induce him to act upon the

representation; (4) the creditor justifiably relied upon the representation; and, (5) the creditor

sustained a loss as a proximate result of the representation. In re Griffith, 2014 WL 4385743, at

*3 (Bankr. M.D. Pa. Sept. 4, 2014); In re Ritter, 404 B.R. 811, 822 (Bankr. E.D. Pa. 2009). A

mere breach of contract alone does not establish actual fraud or misrepresentation under

§ 523(a)(2)(A). In re Giquinto, 388 B.R. 152, 166 (Bankr. E.D. Pa. 2008); In re Antonius, 358

B.R. 172, 182 (Bankr. E.D. Pa. 2006); In re Witmer, 541 B.R. 769, 777-78 (Bankr. M.D. Pa.

2015).

         Earlier in this Opinion, I discussed that in federal court only notice pleadings are

required. However, a complaint must still sufficiently apprise a defendant of the nature of the

claim and the acts relied upon by the plaintiff as constituting unlawful conduct. Axcan

Scandipharm Inc. v. Ethex Corp., 585 F. Supp. 2d 1067, 1084 (D. Minn. 2007); In re Lexington

Healthcare Group, Inc., 339 B.R. 570, 575 (Bankr. D. Del. 2006) (“A plaintiff is required to set



                                                   7

Case 5:18-ap-00101-RNO           Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                 Desc
                                 Main Document    Page 7 of 10
forth the facts with sufficient particularity to apprise the defendant fairly of the charges made

against him so that [he] can prepare an adequate answer.”).

          I am concerned that, due to inconsistencies between the Complaint and the attached

exhibits, Piazza has not been fairly apprised of the alleged facts upon which Elliott bases her

claim.

          The Complaint alleges, in conclusory fashion, that Piazza owes Elliott $66,069.78, plus

interest. Compl., ¶ 1, p. 1, ECF No. 1. Very little detail is provided to support this claimed

balance. What charges did Piazza incur and when? What repayments did he make, either to

Elliott or the credit card issuer? The Complaint lacks the who, what, and when which are

required when fraud is alleged. In re Rockefeller Center Properties, Inc. Securities Litigation,

311 F.3d at 217.

          I conclude that the insufficiency of the Complaint is magnified by the fact that, while

Elliott is proceeding under two subsections of the Bankruptcy Code, this is a single count

complaint which fails to separate the purported causes of action under § 523(a)(2)(A) and

§ 523(a)(2)(B). Each of these subsections of the Bankruptcy Code have quite different required

elements of proof. The separate claims for non-dischargeability should be pled in separate

counts.

          I conclude that the Complaint has failed to set forth a plausible claim for non-

dischargeability under § 523(a)(2)(A).

          F.     Is Any Breach of Contract Claim Non-Dischargeable
                 Pursuant to § 523(a)(2)(B)?

          The Bankruptcy Code provides that a debt is non-dischargeable where the debt was made

based upon:

                 (B) use of a statement in writing --

                         (i) that is materially false;



                                                     8

Case 5:18-ap-00101-RNO            Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                   Desc
                                  Main Document    Page 8 of 10
                       (ii) respecting the debtor’s or an insider’s financial
                       condition;

                       (iii) on which the creditor to whom the debtor is liable for
                       such money, property, services, or credit reasonably relied;
                       and

                       (iv) that the debtor caused to be made or published with
                       intent to deceive;

11 U.S.C. § 523(a)(2)(B) (emphasis added). A statement about a single asset can be a statement

respecting the debtor’s financial condition. However, if the statement is not in writing, the

associated debt may be discharged in bankruptcy, even if the statement was false. Lamar, Archer

& Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1757 (2018). A statement regarding the debtor’s

financial condition must be in writing in order to be actionable under § 523(a)(2)(B). In re

Schempp, 420 B.R. 637, 640 (Bankr. W.D. Pa. 2009).

       Again, I view the facts pled in the light most favorable to Elliott at this stage of the

proceeding. However, because the Complaint made no effort to separate the alleged causes of

actions under § 523(a)(2)(A) or (B), I am unable to conclude that Elliott has pled a plausible

claim for non-dischargeability under § 523(a)(2)(B). Further, I found in Section D above that a

plausible claim for breach of contract had not been pled under state law. Therefore, this non-

dischargeability analysis is hypothetical to the extent it assumes that a plausible breach of

contract claim has been pled.

       The Court fully expects that if Elliott files an amended complaint, she will heed the

Court’s direction that, to the extent she bases her causes of action upon different provisions of

the Bankruptcy Code, those causes of action will be set forth in separate counts.

       G.      Should an Amended Pleading be Allowed?

       Generally, when a motion to dismiss is granted, the court should permit an amendment to

cure the defect, unless an amendment would be inequitable or futile. Phillips v. Cty of Allegheny,




                                                  9

Case 5:18-ap-00101-RNO          Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                   Desc
                                Main Document    Page 9 of 10
515 F.3d 224, 236 (3d Cir. 2008); In re Broad Street Media LLC, 2017 WL 5624879, at *10

(Bankr. D.N.J. Nov. 20, 2017).

       Amendment of a complaint is futile where the complaint, as amended, would fail to state

a claim upon which relief could be granted. In re Burlington Coat Factory Securities Litigation,

114 F.3d 1410, 1434 (3d Cir. 1997); In re Vertis Holdings, Inc., 536 B.R. 589, 608 (Bankr. D.

Del. 2015).

       The Complaint is the original complaint in this matter. I cannot conclude at this point that

an amended complaint would necessarily be futile. My disposition will thus allow for an

amended complaint.

IV.    Conclusion

       The Motion to Dismiss the Complaint for failure to state a plausible claim for relief will

be granted. Further, Elliott will be allowed twenty-one days to file an amended, conforming

complaint.




March 7, 2019




                                                10

Case 5:18-ap-00101-RNO        Doc 10 Filed 03/07/19 Entered 03/07/19 13:41:31                 Desc
                              Main Document    Page 10 of 10
